Case 0:21-cv-60323-WPD Document 33 Entered on FLSD Docket 05/28/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                    CASE NO. 21-60323-CIV-DIMITROULEAS

  THE LEARNING EXPERIENCE SYSTEMS LLC,
  a Delaware Limited Liability Company, and
  THE LEARNING EXPERIENCE CORP., a Delaware
  Corporation,

         Plaintiff,

  vs.

  SMART KIDS OF MISSOURI, INC., a Missouri
  Corporation, et al,

        Defendants.
  __________________________________________/

           OMNIBUS ORDER ADOPTING REPORT OF MAGISTRATE JUDGE;
            DENYING MOTION TO DISMISS; GRANTING CLARIFICATION;
                         DENYING MOTION TO STAY

         THIS CAUSE is before the Court on the Defendants’ Motion to Dismiss and/or Enforce

  Settlement Agreement [DE 13], the Report and Recommendation of Magistrate Judge Lurana

  Snow [DE 28], issued on May 17, 2021, and the Unopposed Motion for Clarification of Deadline

  or Motion for Extension of time in the Alternative [DE 32].

         The Court notes that no objections to the Report [DE 28] have been filed, and in their

  Unopposed Motion for Clarification [DE 32], Defendants state that they do not intend to file

  objections to the Report [DE 28]. As no objections were filed, the Magistrate Judge’s factual

  findings in the Report [DE 28] are hereby adopted and deemed incorporated into this opinion.

  LoConte v. Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988);

  RTC v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993). Although no objections

  were filed, the Court has conducted a de novo review of the Report [DE 28] and record and is
Case 0:21-cv-60323-WPD Document 33 Entered on FLSD Docket 05/28/2021 Page 2 of 2




  otherwise fully advised in the premises. The Court agrees with the Magistrate Judge’s analysis and

  conclusions.

           The Court will grant Defendants’ Unopposed Motion for Clarification [DE 32] and order

  that Defendants shall file their answer to the complaint on or before June 15, 2021.

           Further, the Court will deny Defendants’ pending Motion to Stay Discovery [DE 26] which

  requested that the Court stay discovery until the pending Motion to Dismiss was resolved by the

  Court.

           Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The Report [DE 28] is hereby ADOPTED and APPROVED;

           2. Defendants’ Motion to Dismiss [DE 13] is DENIED;

           3. Unopposed Motion for Clarification [DE 32] is GRANTED; Defendants shall file their

              answer to the Complaint on or before June 15, 2021;

           4. Defendants’ Motion to Stay Discovery [DE 26] is DENIED.

           DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  28th day of May, 2021.




  Copies furnished to:
  Counsel of record
  Magistrate Judge Snow
